 C. F. WILLIAMS LUMBER CO. AND WINDSOR CORP.1352.United Steelworkersof America, AFL-CIO,is and has been,at all times ma-terial hereto,a labor organization within the meaning of Section2(5) of the Act.3.By discharging and otherwise discriminating in regard to the hire or tenure ofemployment of William Holton to discourage membership in the Union and becausehe has given testimony under theAct, therebyinterferingwith,restraining and,coercing employees in the exercise of the rights guaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and(4) of the Act.4.By interrogating and otherwise interfering with theactivitiesof other of itsemployees,the Employer,the Respondent herein,has interferedwith,coerced, andrestrained other employees in the exercise of their rights guaranteed by Section 7 ofthe Act,in violation of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]C.F.Williams Lumber Company and Windsor Corporation'andChattahoocheeValleyDistrict Council,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,PetitionerC. F. Williams Lumber Company,PetitionerandMillmen's Local2768,UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.CasesNos. 10-IBC-4771 and 10-RM-298.February 10, 1961DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJames P. Swann, Jr., hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.C. F. Williams Lumber Company, hereinafter called the Em-ployer, is engaged in commerce within the meaning of the Act.2.Chattahoochee Valley District Council, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, herein called the Pe-titioner, claims to represent certain employees of the Employer.3.Millmen's Local 2768 was certified in March 1959 as bargainingagent for a production and maintenance unit covering the mill andyard employees of the Employer and, between June 1959 and June'The names of the parties in the caption appear as amended at the hearing.130 NLRB No. 13. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD1960, was the contractual representative of those employees.The Em-ployer's petition in Case No. 10-RM-289, filed on July 14, 1960, namesas appropriate a unit covering these same employees. Local 2768 didnot enter a, separate appearance at the hearing held on August 2, 1960,and the Petitioner, of which Local 2768 is a constituent part, stated atthe hearing that Local 2768 claimed no separate and independentinterest in the Employer's employees.As appears below, the Pe-titioner in Case No. 10-RC-4771 seeks a larger unit than is named inthe RM petition.We find that a question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9(c) (1) and Section 2(6) and (7) of the Act,in the instant cases.4.In Case No. 10-RC--4771, the Petitioner seeks a unit of the Em-ployer's mill and yard employees previously covered by Local 2768'scontract, which is the unit alleged to be appropriate in Case No. 10-R1VI-298, together with the Employer's truckdrivers and helpers, andcertain employees at jobsites of the Employer and of Windsor Cor-poration.The Petitioner contends that the Employer and Windsorconstitute a single employer within the meaning of the Act. The Em-ployer and Windsor contend that they are separate employers, andthat all but five of the jobsite employees are employed by sub-contractors. It is the Employer's position that the contract unit is theappropriate one.The Employer operates a mill and lumberyard where it manu-factures millwork and sells paint and lumber. It also is engaged inhousing project development and constructs houses. Its truckdriversdeliver lumber products to consumers and to its own and other con-struction jobsites.Its jobsite employees are carpenters and laborersengaged in building houses.Windsor is engaged in housing con-struction.At its jobsites are employed a maid who cleans its modelhomes several times a week and construction employees who are allegedby the Employer and Windsor to be employees of a subcontractor.The Employer's mill and yard employees and truckdrivers work a40-hour week and receive the same employment benefits such as hos-pitalization, group life insurance, paid vacations, and holidays.Onthe other hand, the jobsite employees are hired when needed and workon a "weather permitting" basis under separate supervision from, donot interchange with, and do not receive the same benefits as, the milland yard employees and truckdrivers of the Employer. Constructionworkers at the jobsites are paid at a higher wage rate than the otheremployees involved.Even assuming, without deciding, that the Employer and Windsorconstitute a single employer, and that all the employees involved,including those alleged to be employees of subcontractors, are, in fact C. F. WILLIAMS LUMBER CO. AND WINDSOR CORP.137employees of such single employer, we find that jobsite employeesdo not have a sufficient interest in common with the mill and yardemployees to be joined in the same unit .2With respect to the truck-drivers and helpers who were excluded from the production andmaintenance unit of mill and yard employees, covered by the recentlyexpired contract, they plainly have interests and conditions of em-ployment in common with the production and maintenance employees.However, in the circumstances of this case, we believe that they shouldnot now be joined with those employees without an opportunity tovote separately on whether they desire to become part of such a pro-duction and maintenance unit?We shall therefore direct elections in the following voting groupsof employees at the Employer's Columbus, Georgia, operation asdescribed below, excluding from each voting group, jobsite construc-tionworkers, office clerical employees, salesmen, professional andtechnical employees, guards, and all supervisors as defined in the Act :Voting group 1: All production and maintenance employees at theColumbus, Georgia, mill and lumberyard of C. F. Williams LumberCompany, including working leadmen, mill employees, and yard em-ployees, but excluding truckdrivers and helpers.Voting group 2: All truckdrivers and helpers at the Columbus,Georgia, mill and lumberyard of C. F. Williams Lumber Company,excluding all other employees.If a majority of the employees in each of the above voting groupsvote for the Petitioner, both groups will be merged into a single overallunit which, under the circumstances, we find to be appropriate. Inthe event a majority of the employees in voting group 1 selects thePetitioner and a majority of the employees in voting group 2 votesagainst the Petitioner, the employees in voting group 1 shall constitutean appropriate unit and may be represented by the Petitioner, andthose employees in voting group 2 shall remain unrepresented.How-ever, as the Petitioner does not seek to represent the employees invoting group 2 in a separate unit, if a majority of the employees invoting group 1 do not select the Petitioner, and a majority in votinggroup 2 votes for the Petitioner, the latter shall not constitute a sep-arate appropriate unit and in these circumstances likewise shall re-main unrepresented.'The Regional Director is instructed to issuethe appropriate certification or certifications as directed by the out-come of the elections.[Text of Direction of Elections omitted from publication.]2 SeeYork Coe porateon,87 NLRB 613,Marble Conti actors' dssociatwn,et at.,99NLRB 217;Southern Iron & Metal Company,115 NLRB 4348Hope Webbing Company, Inc,119 NLRB 145 A sufficient showing of interest ha&been made to warrant an election among the drivers and helpers.4 SeeThe Waikiki Biltmore Hotel,127 NLRB 82